Citation Nr: 1507442	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-17 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a right patella fracture with traumatic arthritis. 

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a left knee injury with traumatic arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in December 2014.  A transcript of that hearing has been associated with the claims file.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In considering that the Veteran was last provided a VA examination for his right and left knees in December 2010, over four years ago, and his recent testimony in the December 2014 video conference hearing suggests a possible worsening of these service-connected disabilities, the Board finds that a new VA examination is necessary to reassess the severity of his service-connected right and left knee disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

Additionally, as the file reflects the Veteran has received ongoing treatment from VA, and that the most recent VA medical records in the file are from December 2010, with the exception of one VA treatment report from April 2012, all more recent records also need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records adequately identified by the Veteran, including especially any outstanding VA medical records reflecting treatment for the Veteran's feet dated since December 2010, if any.  Documentation of all attempts to obtain these records should be included in the claims file.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his bilateral knee disabilities.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's bilateral knee disabilities should consist of all necessary testing.  X-ray reports of the right and left knees should be obtained.

The examiner is asked to comment on the degree of severity of the Veteran's right and left disabilities and the effects on his employment and activities of daily living.  

The examiner should also specifically comment on the following:  

(a).  Note the ranges of motion for each knee, including any limitation of flexion and extension.  

(b).  Discuss the range of motion for each knee after repetitive motion and whether such caused additional limitation of motion in degrees of flexion or extension or other limitation of function (i.e. fatigue, weakness, incoordination, etc.).

(c).  Whether Veteran's right and left knee disabilities are productive of recurrent subluxation or lateral instability.  In so finding, please specify the stability testing used in making such determinations (i.e. anterior and posterior drawer, Lachman's or McMurray's tests).  

(b)  Whether the Veteran's right or left knee disabilities are productive of ankylosis or limitation of range of motion that is akin to ankylosis.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

3.  Ensure the examiner's opinions are responsive to the determinative issues of the levels of current severity of the disabilities on appeal.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




